Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0000112
                                                          03-NOV-2014
                                                          01:20 PM
                            SCWC-13-0000112

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


PAUL RICHARD CASSIDAY, Trustee under that certain Trust Agreement
 made by Charlotte Harriet Lucas Cassiday dated February 28, 1974
      and TRACY P. ALLEN, Trustee of the Tracy Allen Trust
                        dated April 1, 2008,
                 Respondents/Plaintiffs-Appellees,

                                  vs.

                           JOAN A. VANNATTA,
                    Petitioner/Defendant-Appellant,

                                  and

         BANK OF HAWAI#I, a domestic Profit Corporation,
                            Defendant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0000112; CIVIL NO. 12-1-1886-06)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.)

          Petitioner/Defendant-Appellant Joan A. Vannatta’s

Application for Writ of Certiorari filed on September 22, 2014,

is hereby rejected.

          DATED:    Honolulu, Hawai#i, November 3, 2014.

Terrance M. Revere                /s/ Mark E. Recktenwald
Lauren C. McDowell
for petitioner                    /s/ Paula A. Nakayama
Kevin S.W. Chee                   /s/ Sabrina S. McKenna
Devon I. Peterson
for respondents
                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson